Citation Nr: 0031653	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating determination of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record demonstrates that the RO, in a May 
1989 rating determination, denied service connection for 
hearing loss and tinnitus.  In July 1989, the veteran filed a 
statement in support of claim, which was received in August 
1989.  In his statement in support of claim, the veteran 
indicated that he had received the May 1989 rating 
determination which advised him of the denial of his claims 
of service connection for hearing loss and tinnitus resulting 
from his active military service.  The veteran also reviewed 
all the information that he had provided and requested that 
the RO obtain medical treatment records from two private 
physicians.  He also asked the RO to obtain the additional 
information and reconsider their decision.  A determination 
must be made as to whether the veteran's request constitutes 
a notice of disagreement for appellate purposes.  



Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Each 
appellant will be accorded hearing and 
representation rights pursuant to the provisions of 
this chapter and regulations of the Secretary.

(b)(l) Except and appeals, must be 
in writing and be filed with the activity which 
entered the determination with which disagreement 
is expressed (hereafter referred to as the "agency 
of original jurisdiction" [(AOJ)]).  A notice of 
disagreement postmarked before the expiration of 
the one-year period will be accepted as timely 
filed.

(2)	 Notices of disagreement, and appeals, 
must be in writing and may be filed by the 
claimant, the claimant's legal guardian, or such 
accredited representative attorney, or authorized 
agent as may be selected by the claimant or legal 
guardian.  Not more than one recognized 
organization, attorney, or agent will be recognized 
at any one time in the prosecution of a claim.

(c) If no notice of disagreement is filed in 
accordance with this chapter within the prescribed 
period, the action or determination shall become 
final and the claim will not thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with this title.

(d)(l) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter, files a notice of disagreement with the 
decision of the agency of original jurisdiction, 
such agency will take such development or review 
action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If 
such action does not resolve the disagreement 
either by granting the benefit sought or through 
withdrawal of the notice of disagreement, such 
agency shall prepare a statement of the case....

(Emphasis added.)

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, No. 99-106 
(U.S. Vet. App. Aug. 11, 2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(2000) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board is of the opinion that the veteran's July 1989 
statement in support of claim constitutes a valid notice of 
disagreement.  The veteran noted the RO's May 1989 denial and 
requested reconsideration of this decision.  

This request for reconsideration can be reasonably construed 
as a notice of disagreement on the issues of service 
connection for hearing loss and tinnitus.  As such, the 
claims have continued to remain open during this time period.  

As to the issue of service connection for hearing loss, the 
Board notes that this issue has been perfected as a result of 
the RO's issuance of its May 2000 supplemental statement of 
the case and the veteran's representative's June 2000 written 
argument, which was presented to the agency of original 
jurisdiction in June 2000.

As to the issue of service connection for tinnitus, the Board 
notes that the first issuance of a statement of the case was 
not until May 2000.  The Board further observes that the 
veteran's representative's June 2000 written argument, 
received at the agency of original jurisdiction, did not 
address the issue of service connection for tinnitus.  The 
Board does note that the veteran's representative's July 2000 
argument, received at the Board and not the agency of 
original jurisdiction, does address the issue of service 
connection.  

Neither the veteran nor his representative appears to have 
filed a substantive appeal following the May 2000 
supplemental statement of the case at the agency of original 
jurisdiction.  Therefore, it does not appear that the veteran 
perfected an appeal as to the issue of entitlement to service 
connection for tinnitus, and the Board does not have 
jurisdiction of that issue.  Fenderson v. West, 12 Vet. App. 
119 (1999); YT v. Brown, 9 Vet. App. 195 (1996); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Nevertheless, the veteran's 
representative's July 2000 written argument made reference to 
this issue and the RO has certified the issue as being on 
appeal before the Board.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court also held, 
however, that it could be prejudicial to the veteran for the 
Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  



More recently VA's General Counsel held that prior to 
dismissing a claim due to the absence of a substantive 
appeal, the Board must afford the veteran an opportunity to 
present argument and evidence. VAOPGCPREC 9-99.  Accordingly, 
the veteran must be afforded the opportunity to present 
evidence and argument as to whether he filed a valid 
substantive appeal with regard to the issue of entitlement to 
service connection for tinnitus.

As to the issue of service connection for hearing loss, the 
Board notes that a December 1999 letter from CA, MD, 
indicated that he had known the veteran since 1966 and that 
he had been his physician for many years.  While treatment 
records from Dr. CA are of record, there have been no 
attempts made to obtain additional records from Dr. CA since 
September 1989.  

The Board further observes that at the time of his November 
1999 hearing, the veteran made reference to a VA audiological 
examination performed in the later 1980's.  He noted that the 
audiologist who performed the examination indicated that he 
needed hearing aids.  

The veteran also testified that an audiological evaluation 
had been performed at the Jones Audiology Clinic 
approximately five years ago.  It does not appear that 
attempts have been made to obtain either the VA or private 
treatment records which the veteran testified about at the 
time of his November 1999 personal hearing. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for 
medical care providers, VA and non-VA, 
particularly the Jones Audiology Clinic, 
inpatient and outpatient who may possess 
additional records referable to treatment 
and/examination for hearing loss.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, and those from CGA, MD, Box 533, 
Keane, TX 76059. 

3.  Thereafter, the RO should arrange for 
a VA examiner who examined the veteran in 
February 2000 to review the claims 
folder, with the additional information 
obtained as part of this remand being 
included, and to render the following 
opinion:

Is it at least as likely as not that any 
current hearing loss is related to the 
veteran's period of service?

The examiner is requested to give a 
detailed rationale for any opinion(s) 
rendered. 

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination opinion to ensure 
that it is  responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for hearing loss.

6.  The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely appeal has been submitted on the 
issue of service connection for tinnitus.  
Thereafter, if the veteran disputes this 
determination, the RO should make a 
formal adjudication on the matter of 
whether a timely substantive appeal has 
been submitted on the issue of service 
connection for tinnitus.

7.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  

If a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative.  
They should be afforded a reasonable period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
contacted by the RO; however, the veteran is hereby notified 
that failure without good cause shown to report for a 
scheduled VA examination should one be considered necessary 
may adversely affect the outcome of his claim.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 10 -


